                     Case 20-31538-KLP          Doc 37     Filed 09/03/20 Entered 09/03/20 15:45:59                 Desc Main
                                                           Document     Page 1 of 5


                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                RICHMOND DIVISION
                             In re:
                                                                                             CASE NO. 20-31538-KLP
                             LISA MONIQUE BROWN-CAMPBELL
                             AKA LISA BROWN-CAMPBELL                                        CHAPTER 13
                             AKA LISA M. BROWN-CAMPBELL,
                                             DEBTOR.


                             MTGLQ INVESTORS, LP,

                                             MOVANT,
                             vs.
                             LISA MONIQUE BROWN-CAMPBELL
                             and SUZANNE E. WADE, TRUSTEE,

                                             RESPONDENTS.

                                                      ORDER GRANTING MODIFICATION OF STAY

                                     The Motion of the Movant, MTGLQ Investors, LP, to amend the Automatic Stay having
                             been properly served, and upon agreement by Counsel,

                                     It appears that Debtor is in possession of a certain real property located at 13513 Prindell
                             Court, Chester, VA 23831, and more particularly described as follows:

                                             ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND,
                                             WITH     ALL    IMPROVEMENTS      THEREON      AND
                                             APPURTENANCES THERETO BELONGING, LYING AND
                                             BEING IN CHESTERFIELD COUNTY, VIRGINIA, AND
                                             DESIGNATED AS LOT 21, SECTION ONE, LITTLEBURY AT
                                             THE VILLAGES OF LONGMEADOW, AS SHOWN ON A PLAT
                                             OF SUBDIVISION MADE BY TIMMONS GROUP, DATED
                                             OCTOBER 7, 2003, RECORDED OCTOBER 31, 2003, IN THE
                                             CLERK© S OFFICE OF THE CIRCUIT COURT OF
                                             CHESTERFIELD, VIRGINIA, IN PLAT BOOK 138, PAGES 70-
                                             71, REFERENCE TO WHICH PLAT IS HEREBY MADE FOR A
                                             MORE PARTICULAR DESCRIPTION OF THE SAID
                                             PROPERTY BEING CONVEYED HEREIN.

                                      Upon consideration of the foregoing, it is ORDERED:
                                         1. Debtor will resume making all future regular monthly installment payments
                                             in the amount of $1,132.21, pending further notice from the mortgage
                                             company, as they become due commencing September 1, 2020.

                                         2. Debtor will cure any arrearage currently due to the Movant for the months
        

  

   

  !"#$

%$&#' (

 "&&

 ()*"!"!&

+$&#,"-&.#"-&

/ "0&#1
Case 20-31538-KLP        Doc 37    Filed 09/03/20 Entered 09/03/20 15:45:59                  Desc Main
                                   Document     Page 2 of 5


                    of April 1, 2020 through August 1, 2020, in the total amount of $2,075.05,
                    which arrears were calculated as follows:

       Number of             From              To              Monthly Payment          Total Payments
       Payments                                                Amount
       5                     04/01/2020        08/01/2020      $1,132.21                $5,661.05
       Motion For Relief ± Legal Fees & Cost                                            $1,231.00
       Bankruptcy Fee ± Plan Review                                                     $450.00
       Bankruptcy Fee ± Proof of Claim                                                  $500.00
       Property Inspection                                                              $33.00
       Payment Received ± 7/30/2020                                                     ($5,800.00)
       Less post-petition partial payments (suspense balance):                          ($0.00)
                                                                           Total:       $2,075.05

                          a. The arrearage amount set forth herein is contingent upon the
                             sufficient clearing of any previously applied post-petition funds.

                    b.        Payment due on or before September 15, 2020 in the amount of
                              $345.85.

                    c.        Payment due on or before October 15, 2020 in the amount of
                              $345.84.

                    d.        Payment due on or before November 15, 2020 in the amount of
                              $345.84.

                    e.        Payment due on or before December 15, 2020 in the amount of
                              $345.84.

                    f.        Payment due on or before January 15, 2021 in the amount of
                              $345.84.

                    g.        Payment due on or before February 15, 2021 in the amount of
                              $345.84.

                    h.        All future payments made pursuant to the terms of this Order
                              should be forwarded to the following address until further
                              notice:

                                              Rushmore Loan Management Services, LLC
                                              15480 Laguna Canyon Road
                                              Suite 100
                                              Irvine, CA 92618

            3.      In the event that any payment required by this Order is not received by
                    the Movant within fifteen (15) days after it is due the Movant may mail a
                    Notice of Default to the Debtor by first class mail, postage prepaid (and,
                    if it desires, also by certified or registered mail) with a copy to the Court,
                    Counsel for Debtor and the Chapter 13 Trustee by first class mail,
                    postage prepaid or by email at the same time as the Notice of Default is
                    mailed to the Debtor. The Notice of Default will state in simple and plain
Case 20-31538-KLP          Doc 37        Filed 09/03/20 Entered 09/03/20 15:45:59                    Desc Main
                                         Document     Page 3 of 5


                      language:

                      a.            That the Debtor is in default in making at least one payment
                                    required under this Order;

                      b.            The date(s) and amount(s) of each payment missed and any late
                                    charge or other fee necessary to cure the default;

                      c.            The action necessary to cure the default, including any address
                                    to which payments must be mailed;

                      d.            That the Debtor or Trustee must take one of the following actions
                                    within fourteen (14) days after the date of the mailing of the
                                    Notice of Default:

                              i.            Cure the default;
                             ii.            File an objection with the Court stating that no default
                                            exists; or
                             iii.           File an objection with the Court stating any other reason
                                            why an Order granting relief from the Automatic Stay
                                            should not be entered;

                      e.            That if the Trustee or Debtor do not take one of the actions set
                                    forth in paragraph 3(d), the Movant may file a certificate that it has
                                    complied with the terms of this Order and that the Court may grant
                                    relief from the Automatic Stay without further notice to the Debtor;
                                    and

                      f.            That if the Automatic Stay is terminated, the collateral may be sold
                                    at foreclosure.

               If the Trustee or Debtor do not take one of the actions set forth in paragraph 3(d), the
      Movant may submit a certificate stating that it has complied with the terms of this Order and that
      neither the Trustee nor Debtor have taken one of the actions set forth in paragraph 3(d) and may
      submit together with the certificate a draft Order terminating the Automatic Stay.

              If the Trustee or Debtor files an objection to the Notice of Default, the Movant must set the
      matter for hearing and give notice of the hearing to the Debtor, Counsel for Debtor and the Trustee.
      At the hearing, the Court may terminate the stay or take other action appropriate to the
      circumstances.

              4.      The provisions of this Order with respect to regular monthly installment
                      payments expire one year after the date of entry of this Order. In the
                      event of the default in payment of any regular monthly installment
                      payment due more than one year after the date of entry of this Order, the
                      Movant must obtain relief by filing a new motion for relief from stay with
                      appropriate notice and hearing.

              5.      Until the automatic stay is terminated, Movant may not refuse to accept or
                      apply payments tendered by the Debtor, even if such payments are late or
                      in the incorrect amount. Should Movant, at its option, accept a non-timely
                      payment, it shall be without prejudice and shall not constitute a waiver of
Case 20-31538-KLP       Doc 37     Filed 09/03/20 Entered 09/03/20 15:45:59                                  Desc Main
                                   Document     Page 4 of 5


                      any default or of any of its rights pursuant to any other provisions
                      contained within this Order.

             6.      The automatic stay is modified to permit the Noteholder or servicing agent
                     to send the Debtor any payment coupons, payment statements or
                     invoices, notices of late payment, notices of payment changes, notices of
                     servicing transfers, or any other notice, other than a notice of acceleration
                     or demand for payment of the entire balance, normally sent to customers
                     in the ordinary course of business, but otherwise such stay shall remain in
                     full force and effect until further order of the court.

             7.       Should the Debtor default pursuant to the terms contained herein, unless
                      otherwise ordered by this Court, Movant shall be entitled to reasonable
                      attorney's fees in the amount of $50.00 for the issuance of a Notice of
                      Default, and additional attorney's fees not to exceed $100.00, for issuance
                      of a Certificate of Default and preparation of an Order Terminating the
                      Automatic Stay.

             8.       In the event of a default which results in the granting of relief, the
                      Chapter 13 Trustee will be relieved of any and all obligation to remit
                      payment incident to the arrearages set forth in the Proof of Claim filed by
                      the Movant.


             DATED:
                       Sep 3 2020
                                                        /s/ Keith L Phillips
                                                       

                                                       UNITED STATES BANKRUPTCY JUDGE

                                                       NOTICE OF JUDGMENT OR ORDER
                                                       Entered on Docket
                                                       Sep 3 2020
                                                       


      I ask for this:
      By: /s/JOHNIE R. MUNCY
      Johnie R. Muncy, Esquire, Bar No. 73248
      Nisha R. Patel, Esquire, Bar No. 83302
      Samuel I. White, P.C.
      1804 Staples Mill Road
      Suite 200
      Richmond, VA 23230
      Tel.: (804) 290-4290
      Fax: (804) 290-4298
      jmuncy@siwpc.com
      Counsel for MTGLQ Investors, LP
Case 20-31538-KLP        Doc 37     Filed 09/03/20 Entered 09/03/20 15:45:59                  Desc Main
                                    Document     Page 5 of 5


      Seen and Agreed:

      /s/ Mary-Scott Gates Hennigan
      Mary-Scott Gates Hennigan
      Counsel for Debtor
      P.O. Box 187
      Chesterfield, VA 23832

      /s/ Suzanne E. Wade
      Suzanne E. Wade
      Chapter 13 Trustee
      7202 Glen Forest Drive, Suite 202
      Richmond, VA 23218-1780
      20-31538-KLP

                                          CERTIFICATE OF SERVICE

               I hereby certify that this proposed Order is substantially in compliance with Standing Order
      Number 10-2, with the Court's informal instructions and that it has been endorsed by all necessary
      parties involved in this proceeding.

                                                        By: /s/ Nisha R. Patel
                                                        Nisha R. Patel, Esquire
                                                        Samuel I. White, P.C.

      The Clerk shall mail a copy of the entered Order to the following:

      Suzanne E. Wade
      Chapter 13 Trustee
      7202 Glen Forest Drive, Suite 202
      Richmond, VA 23218-1780

      Mary-Scott Gates Hennigan
      Counsel for Debtor
      P.O. Box 187
      Chesterfield, VA 23832

      Lisa Monique Brown-Campbell
      Debtor
      13513 Prindell Court
      Chester, VA 23831
